IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 30 MM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
WILLIAM MELESCHUCK,                            :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2021, the “Petition to Suspend the Pa.R.A.P.

Rules,” treated as an Application for Appointment of Counsel, is DENIED.